Citation Nr: 1341799	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-01 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for methicillin resistant staphylococcus (MRSA).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to October 1979 and from December 1979 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran was provided with a VA compensation examination in August 2010.  The examiner, a dermatologist, opined against a relationship between the Veteran's MRSA infection and her treatment at the Atwater VA clinic, but, she also indicated that additional input from an infectious disease specialist would likely be useful.  This additional input was never obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to have an infectious disease specialist provide an addendum opinion on whether the Veteran developed MRSA as a result of treatment rendered at the Atwater VA clinic, in response to the August 2010 VA examiner's suggestion that such comment would likely be useful in adjudicating the Veteran's claim.




The reviewing examiner is advised the Veteran was diagnosed with MRSA in June 2007.  The examiner is asked to review the claims file, including this remand and the August 2010 VA examination report, before providing an opinion.  The examiner is asked to comment on whether the MRSA infection resulted from any VA treatment received, but especially from antibiotic treatment; whether a MRSA infection is a reasonably foreseeable result of the treatment received by the Veteran; whether the Veteran developed MRSA as a result of her own willful misconduct; and, whether prescribing such treatment was careless, negligent, an error of judgment, or some similar instance of fault on the part of the VA.  An explanatory rationale must accompany all opinions rendered. 

2.  Following completion of the above directive, review the addendum opinion.  If it is not responsive to the above directive in any way, return it to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If not granted to the  Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and return the file to the Board for further review and consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


